Title: From George Washington to William Herbert, 10 March 1794
From: Washington, George
To: Herbert, William


          
            Dear Sir,
            Philadelphia 10th Mar. 1794
          
          The only unsettled matter in my administration of the estate of Colo. Thos Colvill, is
            a bond of one Sidney George, of Maryland. A Mr Chalme⟨rs⟩ (now of London) who was directed to institute a suit in chancery
            in this case, & who has been written to on the subject, thinks,
            as he was in the habit of corrisponding with Colo. Carlyle about that time (1774) there
            may be found some letter of his, or account relative to the payment of £100 to Mr Jno.
            West in part of this Bond.
          You would oblige me very much by examining, & giving me information on this head as
            soon it is convenient to you, as I am now about to decide something with Mr George
            respecting this bond. With great esteem & reg[ar]d I am, Dr Sir Yr Obedt Hble
            Servt
          
            Go: Washington
          
        